Citation Nr: 1317808	
Decision Date: 05/31/13    Archive Date: 06/06/13

DOCKET NO.  06-29 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to an evaluation in excess of 10 percent for a bilateral foot disorder, variously diagnosed as bilateral pes planus and plantar fasciitis.

3.  Entitlement to a compensable evaluation for allergic rhinitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to June 1998.

This matter came to the Board of Veterans' Appeals (Board) from a June 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which determined that new and material evidence had not been received to reopen the claim of service connection for patellofemoral pain syndrome of the left knee (reclassified as a left knee disability), denied service connection for bilateral plantar fasciitis, and denied compensable ratings for the service-connected bilateral pes planus and allergic rhinitis.  

In an August 2006 rating decision, the RO granted entitlement to service connection for plantar fasciitis.  The RO then reclassified the service-connected bilateral pes planus to include plantar fasciitis and assigned an increased 10 percent disability rating effective from February 2006.

In April 2008, the Veteran testified at a videoconference hearing before the Board; the transcript is of record.

In August 2008, the Board reopened the claim of service connection for a left knee disability and remanded the issue on the merits.  The Board also remanded the increased rating claims for a bilateral foot disorder and allergic rhinitis.  These issues were remanded again in September 2011.  

The appeal is once again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

The Veteran asserts that her left knee disability is due to her service-connected patellofemoral pain syndrome of the right knee, rated 10 percent disabling.  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2012).  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established.  This baseline is to be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  The rating activity is to determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Id. 

In October 2011, the Veteran underwent a VA general examination.  The examiner diagnosed status post left partial meniscectomy of the left knee with moderate pain residuals.  The examiner opined that the left knee problem was less likely as not secondary to the right knee problem based on the fact that the left knee condition was much more severe than the right knee condition.  Initially, the Board notes that the VA examination appears to contain four pages but page "4" is not of record and thus, the opinion of the examiner is incomplete.  Moreover, it appears that the examiner failed to provide an opinion regarding aggravation of the left knee disability.  Finally, any relationship between her left knee disability and bilateral foot conditions has not been considered.  The Board finds that the Veteran should be afforded a VA joints examination to assess the nature and etiology of her left knee disability.  

The October 2011 VA general examination addressed the Veteran's allergic rhinitis, bilateral feet, and left knee condition.  The Board finds that the Veteran should be afforded a VA examination with a provider with appropriate expertise to address the severity of her allergic rhinitis.

In October 2012, the Veteran underwent a VA foot examination.  The examiner checked the box indicating that the Veteran had hallux valgus and then indicated that the Veteran had other foot conditions including plantar fasciitis and pes planus.  The report, however, does not distinguish the symptomatology associated with the service-connected plantar fasciitis and pes planus and the nonservice-connected hallux valgus.  Moreover, the VA examination report does not address: whether the Veteran's bilateral foot condition is moderate or severe; other considerations such as whether there is weight-bearing, inward bowing, pronation, or other deformity; or whether there is functional loss.  The Veteran should be afforded a new VA examination to address the symptomatology associated with her bilateral plantar fasciitis and pes planus.

The last VA treatment records associated with either the claims folder or virtual record are dated in September 2008.  VA treatment records on file dated in 2008 reflect continuous treatment related to her left knee, and occasional treatment related to her allergic rhinitis.  She testified previously before the Board that she seeks yearly treatment for her allergic rhinitis.  Upon Remand, attempts must be made to obtain updated treatment records from the Columbia VA Medical Center (VAMC) for the period from September 2008 to the present.  Bell v. Derwinski, 
2 Vet. App. 611 (1992).


Accordingly, the case is REMANDED for the following actions:

1.  Associate with the paper claims folder or Virtual VA updated treatment records of the Veteran from the Columbia VAMC for the period from September 2008 to the present.  All requests for records and their responses must be associated with the claims folder.

2.  Associate with the claims folder or Virtual VA ALL PAGES of the October 12, 2011, VA examination report.

3.  Schedule the Veteran for a VA joints examination with a provider with appropriate expertise to determine the nature and etiology of her claimed left knee disability.  The claims folder and a copy of this remand must be provided to the examiner prior to the examination.  The examiner should provide an opinion as to the following:

a)  whether a left knee disability is at least as likely as not (a 50% or higher degree of probability) proximately due to or the result of the service-connected right knee patellofemoral pain syndrome or bilateral pes planus with plantar fasciitis;

b)  whether a left knee disability is at least as likely as not (a 50% or higher degree of probability) aggravated (made permanently worse beyond the natural progression of the disease) by the service-connected right knee patellofemoral pain syndrome and/or bilateral pes planus with plantar fasciitis?  If so, please identify the permanent and measurable increase in the severity of left knee disability that is attributed to the service-connected right knee patellofemoral pain syndrome or bilateral pes planus with plantar fasciitis.  

If opinions cannot be rendered without resorting to speculation as to the etiology of her left knee disability, the examiner should discuss in detail why an opinion cannot be offered.  A complete rationale for all opinions expressed must be provided.  The copy of the examination report and all completed test reports should thereafter be associated with the claims folder.

4.  Schedule the Veteran for a VA podiatry examination with a provider with appropriate expertise to evaluate the severity of symptoms associated with bilateral pes planus and plantar fasciitis.  The claims folder and a copy of this remand must be provided to the examiner prior to the examination.  

The examiner should specify whether the Veteran's bilateral pes planus and plantar fasciitis are:  (i) moderate; weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral; (ii) severe; objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, and whether bilateral or unilateral; or (iii) pronounced; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, and whether bilateral or unilateral.

The examiner should further indicate whether, and to what extent, the Veteran experiences functional loss during flare-ups of pain and/or weakness (to include with use or upon activity) as a result of the service-connected pes planus with plantar fasciitis.  To the extent possible, the examiner should express such functional loss in terms of additional degrees of limited motion on both flexion and extension.

The examiner should attempt to distinguish symptomatology associated with her service-connected pes planus with plantar fasciitis and any other nonservice-connected foot disabilities, such as hallux valgus.  

5.  Schedule the Veteran for a VA examination with a provider with appropriate expertise to evaluate the severity of symptoms associated with allergic rhinitis.  The claims folder and a copy of this remand must be provided to the examiner prior to the examination.  

The examiner should indicate whether the Veteran's allergic rhinitis is manifested by polyps, and whether there is a greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.

6.  Upon completion of the above, readjudicate entitlement to service connection for left knee disability pursuant to 38 C.F.R. §§ 3.303, 3.310, and readjudicate entitlement to increased ratings for bilateral foot disorders (bilateral pes planus and plantar fasciitis) and allergic rhinitis.  If any of the benefits sought are not granted in full, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and her representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. L. WALLIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


